DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application claims 33- 34 and 36- 48 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 7, 13- 14, 16, 19- 21, 29 and 31 of U.S. Patent No. 10,292,806 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding application claim 33, claims 1 and 21 of U.S. Patent No. 10,292,806 B2 claim 
a bioadhesive textured surface comprising at least two surface textures on a substrate (it is noted that claims 1 and 21 recite an implantable medical device in the preamble instead of a bioadhesive textured surface, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural Ex parte Masham, 2 USPQ2d 1647 (1987)),
wherein the at least two surface textures comprise a first surface texture having a smaller pitch than a second surface texture, the first surface texture being disposed on the second surface texture to form a hierarchical structure on the substrate,
wherein upon contact with a tissue, the surface textures are configured to form interfaces with the tissue, wherein
the first surface texture is configured to contact water present on the tissue and form a first interface; and
a part of the second surface texture is configured to contact a surface of the tissue and form a second interface (it is noted that as claims 1 and 21 claim “a part of the second surface texture is configured to contacts lipids present in the host tissue to form a second interface,” lipids are interpreted as a specific type or element of a surface of the tissue, which read on the application claim limitation);
wherein the interfaces have a contact hysteresis angle of at least 5 degrees (see claims 1 and 21 of U.S. Patent No. 10,292,806 B2).
Regarding application claim 34, claim 16 of U.S. Patent No. 10,292,806 B2 claims wherein at least one of the first and second surface textures comprises a smaller pitch selected from 10 nanometers to 1 micron, and wherein the remaining surface texture of the first and second surface textures comprises a larger pitch selected from 1 micron to 500 microns, wherein the surface texture with the smaller pitch is disposed on 
Regarding application claim 36, claim 2 of U.S. Patent No. 10,292,806 B2 claims wherein the shear force to translate the substrate relative to the tissue exceeds 50 grams per square centimeter (see claim 2 of U.S. Patent No. 10,292,806 B2).
Regarding application claim 37, claim 2 of U.S. Patent No. 10,292,806 B2 claims wherein the shear force to translate the substrate relative to the tissue ranges from about 50 grams per square centimeter to about 200 grams per square centimeter (see claim 2 of U.S. Patent No. 10,292,806 B2).
Regarding application claim 38, claim 3 of U.S. Patent No. 10,292,806 B2 claims wherein after a period of time, the interfaces comprise: a) a solid hydrophilic phase, b) a liquid hydrophobic phase, and c) a liquid hydrophilic phase (see claim 3 of U.S. Patent No. 10,292,806 B2).
Regarding application claim 39, claim 4 of U.S. Patent No. 10,292,806 B2 claims wherein the surface textures comprise a hydrophilic physiologically absorbable material, and the surface textures are configured to reduce a rate of absorption or conformal change of the substrate when in contact with the tissue (see claim 4 of U.S. Patent No. 10,292,806 B2).
Regarding application claim 40, claim 5 of U.S. Patent No. 10,292,806 B2 claims wherein the surface textures comprise hydrophobic physiologically absorbable materials, and the surface textures are configured to increase a rate of absorption or conformal change of the substrate when in contact with the tissue (see claim 5 of U.S. Patent No. 10,292,806 B2).
Regarding application claim 41, claim 6 of U.S. Patent No. 10,292,806 B2 claims wherein at least one of the first and second surface textures comprises absorbable materials, wherein the at least one of the first and second surface textures of the substrate is modified by absorption such that the at least one of the first and second surface textures becomes more wetting or less wetting as the substrate is absorbed (see claim 6 of U.S. Patent No. 10,292,806 B2).
Regarding application claim 42, claim 7 of U.S. Patent No. 10,292,806 B2 claims wherein the surface textures are configured to have a rate of absorbance on the tissue that mitigates tissue adhesion and substrate migration in a first time interval ranging from about 5 minutes to about 6 hours and becomes a hydrophilic, rapidly absorbing, and non-fibrogenic material in a second time interval ranging from about 30 minutes to about 12 hours (see claim 7 of U.S. Patent No. 10,292,806 B2).
Regarding application claim 43, claim 14 of U.S. Patent No. 10,292,806 B2 claims wherein the contact hysteresis angle ranges from 5 degrees to 90 degrees (see claim 14 of U.S. Patent No. 10,292,806 B2).
Regarding application claim 44, claim 19 of U.S. Patent No. 10,292,806 B2 claims wherein the substrate is configured to contact the tissue such that:
the first interface forms and at least one of the first and second surface textures of said first interface increases the force required to translate the substrate relative to the tissue surface, and
the second interface forms and the surface charge and surface energy of the interfaces are such that water is more strongly associated to the second interface than to the first interface (see claim 19 of U.S. Patent No. 10,292,806 B2).
Regarding application claim 45, claim 20 of U.S. Patent No. 10,292,806 B2 claims wherein the surface textures are configured such that a layer of water adheres to one or more surface textures, and the surface of the tissue adheres to one or more surface textures, wherein the water and tissue surface occupy different surface textures of the substrate (see claim 20 of U.S. Patent No. 10,292,806 B2 - - it is noted that as claim 20 claims “a layer of lipid adheres to one or more surface textures of the device,” the lipid is interpreted as a specific type or element of the surface of the tissue, which reads on the application claim limitation).
Regarding application claim 46, claim 29 of U.S. Patent No. 10,292,806 B2 claims wherein the first surface texture is configured to form a Cassie state when in contact with the tissue and the second surface texture is configured to form a Wenzel state when in contact with the tissue (see claim 29 of U.S. Patent No. 10,292,806 B2).
Regarding application claim 47, claim 31 of U.S. Patent No. 10,292,806 B2 claims wherein each of the first and second surface textures comprises a geometric pattern (see claim 31 of U.S. Patent No. 10,292,806 B2).
Regarding application claim 48, claim 13 of U.S. Patent No. 10,292,806 B2 claims wherein at least one of the first and second surface textures comprises a diffusion limited aggregation pattern (see claim 13 of U.S. Patent No. 10,292,806 B2).
Application claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 10,292,806 B2 in view of Weber et al. (US Pub. No. 2007/0005024 A1).
Regarding application claim 35, claims 1 and 21 of U.S. Patent No. 10,292,806 B2 claim the apparatus of application claim 33, but claims 1 and 21 of U.S. Patent No. 10,292,806 B2 do not claim wherein the substrate comprises polytetrafluoroethylene.
However, Weber teaches a medical device having superhydrophobic surfaces in the same field of endeavor
(claim 35) wherein the substrate comprises polytetrafluoroethylene (P. [0038]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify claims 1 and 21 of U.S. Patent No. 10,292,806 B2 to claim that the substrate comprises polytetrafluoroethylene as taught by Weber because it would provide a material with low surface energy in order to enhance hydrophobicity (Weber - - Ps. [0018], [0038] - - superhydrophobic biological material commonly referred to in the literature is the lotus leaf, which has been observed to be textured with 3-10 micron hills and valleys, upon which are found nanometer sized regions of hydrophobic material).  The motivation for the modification would have been to provide a surface with reduced resistance to fluid flow, thereby reducing shear between the wall and the boundary fluid layer, which may result in less damage to high-molecular-weight and particulate biologicals (e.g., proteins, DNA, cells, cell fragments, etc.) (Weber - - Ps. [0025] - [0026]).
Application claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 10,292,806 B2 in view of Bhushan et al. (US Pub. No. 2010/0028604 A1).  Bhushan is cited in the IDS filed 4/30/19.
Regarding application claim 49, claims 1 and 21 of U.S. Patent No. 10,292,806 B2 claim the apparatus of application claim 33, but claims 1 and 21 of U.S. Patent No. 10,292,806 B2 do not claim wherein the substrate includes a surface area covered by at least a portion of the surface textures, the surface textures covering a fraction of the surface area that ranges from 0.1 to 0.9.
However, Bhushan discloses hierarchical structures for superhydrophobic surfaces in the same field of endeavor
(claim 49) wherein the substrate includes a surface area covered by at least a portion of the surface textures, the surface textures covering a fraction of the surface area that ranges from 0.1 to 0.9 (P. [0041]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify claims 1 and 21 of U.S. Patent No. 10,292,806 B2 to claim that the substrate includes a surface area covered by at least a portion of the surface textures, the surface textures covering a fraction of the surface area that ranges from 0.1 to 0.9 as taught by Bhushan because it would provide a geometric pattern on the surface of the substrate that prevent droplets from filling the valleys between asperities (Bhushan - - Ps. [0005], [0041]).  The motivation for the modification would have been to prevent destabilization of the composite interface and enlarge the liquid-air interface thereby producing a high contact angle and a low contact angle hysteresis (Bhushan - - P. [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771